Citation Nr: 1204712	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision.  The Veteran presented sworn testimony in support of his claim during a July 2010 hearing before the undersigned Veterans Law Judge.  In September 2010, the Board rendered final decisions on four additional appeals and remanded the case for further evidentiary development aimed at corroborating the Veteran's claimed stressor events.  Such development having been completed, the appeal is once again before the Board for further appellate consideration.


FINDING OF FACT

The Veteran's claimed stressor events are not corroborated.


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD are not met; service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has PTSD related to two stressor events, both occurring in October 1966 when his ship, the USS Coral Sea, was docked in Subic Bay in the Philippines.  He asserts that he and a team of men were detailed to help following a devastating fire on the USS Oriskany on October 27, 1966.  He relates that he helped to handle the dead bodies and witnessed much carnage and devastation in the aftermath of the fire.  His second stressor involved shooting a man who was trying to climb aboard ship via the anchor chain, apparently several days after the Oriskany fire.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided such notice in an October 2006 letter.  Additional information as to the type of information required to perform the historical research which is necessary to verify noncombat stressor events was provided in a letter of January 2008.

The RO made multiple requests to the appropriate repositories in the attempt to obtain the Veteran's service personnel records, including asking the Veteran himself to submit any copies of records he had.  Unfortunately, no records were able to be located.

VA medical records and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  Private medical records are also contained in the claims file.  Most recently historical research was performed on the Veteran's behalf by the National Archives and Records Administration.  The VA has confirmed with the Social Security Administration that the Veteran does not have additional medical records on file with that agency.  The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

To establish service connection for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the veteran engaged in combat with the enemy and his claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  38 U .S.C. § 1154(b); Sizemore v. Principi, 18 Vet. App. 264 (2004); 38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) (requiring the Board to "make specific findings of fact as to whether or not the veteran was engaged in combat with the enemy and, if so, whether the claimed stressor is related to such combat" and describing the different evidentiary standards applied to veterans who have been determined to have "engaged in combat with the enemy" and those who have not).  If, however, the stressor is not combat-related, then further corroborating evidence is required to establish the occurrence of the stressor.  

In this case, the Veteran does not claim a combat-related stressor.  We note, in this regard, that the Veteran was awarded the Vietnam Campaign medal, which indicates at least a supportive role in a military campaign; however, as he does not assert his PTSD is related to the events leading to this award, we need not inquire further into the circumstances leading to the award of this medal.  Rather, as the Board observed in the September 2010 remand, historical research should be able to confirm one or both of the Veteran's non-combat stressor events.  

Upon remand, the Board's request was forwarded to the National Personnel Records Center, where historians and archivists provided the following response:

We have reviewed the 1966 command history and the October 1-31, 1966, deck logs for the USS CORAL SEA (CVA-43).  The history and deck logs document that during the period October 20-20, 1966, the USS CORAL SEA was moored at U.S. Naval Base Subic Bay, Republic of the Philippines Islands (RP) receiving repairs and the crew at rest.  The history and deck logs do not document that the USS CORAL SEA or the Veteran and a team of men from the ship assisted the USS ORISKANY (CVA-34) when it was on fire October 26, 1966.  Additionally, the history and deck logs do not reveal that a man was shot attempting to climb the anchor chain of the USS CORAL SEA.  We also reviewed the 1966 command history for the USS ORISKANY (CVA-34).  The history reveals that during the period September 23-October 26, 1966, the USS ORISKANY conducted Special Operations on Yankee Station, off the coast of Vietnam.  At 0728 hours, on October 26, 1966, a fire started in the vicinity of the aircraft flare locker, located in the hangar bay, and spread forward extending over five decks.  All hands engaged in the fire fighting and rescue operations until the fire was brought under control at 1035 hours.  Several small fires subsequently erupted but were quickly extinguished.  Smoke and heat from the fire resulted in the deaths of 44 officers and men.  Fire damage put an end to combat operations and caused an early return to California, where more complete repairs could be made.  Enroute, the ship stopped in Subic Bay, Republic of the Philippines and underwent emergency repairs during the period October 28-November 2, 1966.  The history further states that the aircraft carriers, USS Franklin D. Roosevelt (CVA-42) and the USS Constellation (CVA-64) closed the USS ORISKANY supplementing the USS ORISKANY medical personnel and rendering helicopter assistance in transporting the more seriously injured to the USS Constellation for transportation to the U.S. Naval Hospital, Subic Bay.   

Copies of the command histories and deck logs referenced above are included in the Veteran's claims file.  Nothing contained therein contradicts the summary quoted above in any way.  

It would therefore appear that the Veteran's claimed stressor of having been called to assist the efforts aboard the fire-damaged ORISKANY, and then of assisting to load the dead bodies into bags cannot be corroborated.  The contemporaneous historical sources do not corroborate that the CORAL SEA was near the ORISKANY during the fire and they do not corroborate that the CORAL SEA provided assistance such as that the Veteran describes.  

The Veteran's other claimed stressor, of having shot at a man who was climbing on board his ship, is also not corroborated.  

Thus, in this case, the criteria set forth in 38 C.F.R. § 3.304(f) are not met.  While the Veteran has an active diagnosis of PTSD, he does not have evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred, as is required for stressors of a noncombat nature.  Given the absence of a verified stressor, we need not investigate further the third element required for a successful claim, that of a medical nexus.  The preponderance of the evidence is against the Veteran's claim for service connection for PTSD and the appeal must be denied.

During the pendency of this appeal, VA revised § 3.304(f).  With regard to the verification of the veteran's alleged noncombat stressors, the revised regulation, which became effective on July 13, 2010 provides:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist ... confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Upon careful review, however, the Board holds that the Veteran's two identified stressors relate to two very specific incidents, and do not indicate a general fear of hostile military or terrorist activity.  Thus, this amendment is inapplicable to the Veteran's case. 



ORDER

Service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


